DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS), submitted on September 6 of 2019, November 7 of 2019, and November 19 of 2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Response to Amendment
Applicant's amendment, filed on December 23 of 2020, has been entered.  Claims 1-3 and 7-11 have been amended.  No claim has been cancelled, or added.  Claims 1-11 are still pending in this application, with claims 1, 9 and 10 being independent.

The replacement drawings sheets, filed concurrently with the instant application on September 6 of 2019, have been received and are acceptable.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested:  Illumination Device including Laser Light Source, Molded Body with Obtusely Inclined Side Surfaces, and a Phosphor Layer.

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be 
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it fails to concisely describe the subject matter of applicant’s invention, and uses phrases which could be implied.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	A fluorescent molded body  configured to receive incident light from a laser light source, a second surface facing the first surface, first and second lateral surfaces each contacting the second surface at a blunt angle, and a phosphor layer configured to be excited by light from the laser light source to emit a second light. A distance between the position where the first and second lateral surfaces meet the second surface is less than two times the wavelength of the second light, such that evanescent waves lateral surfaces by the second light, are coupled together to be converted into output light

Claim Objections
Claim 1 is objected to because it fails to provide proper antecedent basis for the limitations "the excitation light" (see line 19) and “the emitted light” (see line 24).
The cited lack of antecedent instances do not amount to indefinitiveness under 35 U.S.C. 112, second paragraph, since is readily apparent, in light of the originally filed description and drawings, that the phrase "the excitation light" is attempting to refer back to the light generated by the previously recited “laser light source” (see line 2), and the emitted light" is attempting to refer back to the light generated by the previously defined “phosphor layer” (see line 2).  However, appropriate correction is required to place the claims in proper form for allowance.

Claim 1 is further objected to because includes overly intricate and/or verbose language which might be considered unclear. The phrase “wherein a distance between a position of the phosphor layer and a center of the second surface is between a first value and a second value” appears to be inherent, as it fails to define any range of values (i.e. any distance is inherently between a first undefined value and a second undefined value).
The cited deficiencies does not amount to indefinitiveness under 35 U.S.C 112(b), since the cited phrase appears to have no impact on the claimed structure. However, appropriate correction is required to place the claims in proper form for allowance.

Claim 9 is objected to because it fails to provide proper antecedent basis for the limitation “the emitted light” (see line 27).
The cited lack of antecedent instances do not amount to indefinitiveness under 35 U.S.C. 112, second paragraph, since is readily apparent, in light of the originally filed description and drawings, that the phrase "the emitted light" is attempting to refer back to the light generated by the previously defined “phosphor layer” (see line 6).  However, appropriate correction is required to place the claims in proper form for allowance.

Claim 9 is further objected to because includes overly intricate and/or verbose language which might be considered unclear. The phrase “wherein a distance between a position of the phosphor layer and a center of the second surface is between a first value and a second value” appears to be inherent, as it fails to define any range of values (i.e. any distance is inherently between a first undefined value and a second undefined value).
The cited deficiencies does not amount to indefinitiveness under 35 U.S.C 112(b), since the cited phrase appears to have no impact on the claimed structure. However, appropriate correction is required to place the claims in proper form for allowance.

Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
In this case, the preamble of claim 10 attempts to define the invention as “an electronic apparatus”, as opposed to the “solid light source” of claim 9; however, the body of claim 10 fails to define any additional structural or functional elements and/or features specifically distinguishing the electronic apparatus of claim 10 from the solid light source of claim 9.  The invention defined by claim 10 appears to be substantially the same as that defined by claim 9.

Claim 10 is further objected to because it fails to provide proper antecedent basis for the limitation “the emitted light” (see line 27).
the emitted light" is attempting to refer back to the light generated by the previously defined “phosphor layer” (see line 6).  However, appropriate correction is required to place the claims in proper form for allowance.

Claim 10 is even further objected to because includes overly intricate and/or verbose language which might be considered unclear. The phrase “wherein a distance between a position of the phosphor layer and a center of the second surface is between a first value and a second value” appears to be inherent, as it fails to define any range of values (i.e. any distance is inherently between a first undefined value and a second undefined value).
The cited deficiencies does not amount to indefinitiveness under 35 U.S.C 112(b), since the cited phrase appears to have no impact on the claimed structure. However, appropriate correction is required to place the claims in proper form for allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 

Independent claim 1 is indefinite as it meets and bounds intended by the phrase “phosphor fine particles” could not be readily ascertained. The term “fine” is a relative term of degree for which the claim, and even the originally filed specification (including the drawings), fails to provide a standard based on which to determine the required size of the claimed particles intended to be defined by the claim.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “phosphor fine particles” as being particles having a dimension substantially smaller than that of the “fluorescent molded body”. 

Independent claim 1 is further indefinite as it fails to define to which surface is the recited “perpendicular line” perpendicular to. The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “perpendicular line” as being perpendicular to the claimed “second surface”. 

Independent claim 1 is even further indefinite as it not clear if the claimed invention is the just the “fluorescent modeled body”, as defined by the preamble; or the combination of the “fluorescent modeled body” and the “laser light source”, as implied by the claims recitation of light from the “laser source” being incident of the “first surface”. The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the invention defined by fluorescent modeled body”, with such body being configured to receive light from a laser light source.

Dependent claims 2-8 are rejected at least for their dependency on indefinite independent claim 1, as previously detailed. 

Independent claim 9 is indefinite as it meets and bounds intended by the phrase “phosphor fine particles” could not be readily ascertained. The term “fine” is a relative term of degree for which the claim, and even the originally filed specification (including the drawings), fails to provide a standard based on which to determine the required size of the claimed particles intended to be defined by the claim.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “phosphor fine particles” as being particles having a dimension substantially smaller than that of the “fluorescent molded body”.  

Independent claim 9 is further indefinite as it fails to define to which surface is the recited “perpendicular line” perpendicular to. The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “perpendicular line” as being perpendicular to the claimed “second surface”. 

Independent claim 10 is indefinite as it meets and bounds intended by the phrase “phosphor fine particles” could not be readily ascertained. The term “fine” is a relative term of degree for which the claim, and even the originally filed specification (including phosphor fine particles” as being particles having a dimension substantially smaller than that of the “fluorescent molded body”.

Independent claim 10 is further indefinite as it fails to define to which surface is the recited “perpendicular line” perpendicular to. The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “perpendicular line” as being perpendicular to the claimed “second surface”. 

Dependent claim 11 is rejected at least for its dependency on indefinite independent claim 10, as previously detailed.

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 1.	A fluorescent molded body, comprising: 
a first surface configured to receive excitation light output from a laser light source

a phosphor layer that includes phosphor the phosphor layer provided between the first and second surfaces and on a line orthogonal to a center point of the second surface; and


[[a]]first and second inclined lateral surfaces extending betweeneach of the first and second inclined lateral surfaces meeting the second surface at a blunt angle,
wherein the phosphor particles emit a second light when excited by the excitation light, the second ling having a wavelength λ, and a distance between a position where the first inclined lateral surface contacts the second surface and a position where the second inclined lateral surface contacts the second surface is less than 2λ. 







Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over OGURA (U.S. Pat. App. Pub. 2013/0083296) in view of WANG et al. (WO 2010/095531).

Regarding independent claim 1 (as best understood), OGURA discloses 
a fluorescent molded body 1 (as seen in Figure 1B) including a first surface 4-6 (as seen in Figure 1B) on which excitation light output E (as seen in Figure 1B) from a laser light source 11 (as seen in Figure 2) is incident (as seen in Figure 1B); a second surface 4-5 (as seen in Figure 1B) that faces the first surface 4-6 (as seen in Figure 1B); a phosphor layer 3 (as seen in Figure 1B) that includes phosphor fine particles 3 (as seen in Figure 1B), wherein a distance between a position of the phosphor layer 3 and a center of the second surface 4-5 is between a first value and a second value (as seen in Figure 1B), and the position of the phosphor layer 3 corresponds to a position in the fluorescent molded body 1 from which a perpendicular line interacts with the center of the second surface 4-5 (as seen in Figure 1B); and a lateral surface 4-1/4-2/4-3/4-4 (as seen in Figure 1A) that is in contact with the first surface 4-6 and the second surface 4-5 (as seen in Figure 1A), wherein the lateral surface 4-1/4-2/4-3/4-4 includes a first inclined surface 4-1 (as seen in Figure 1B) and a second inclined surface 4-3 (as seen in Figure 1B), each of the first inclined surface 4-1 and the second inclined surface 4-3 is inclined at a blunt angle (obtuse angle, i.e. an angle larger than 90 degrees) with respect to the second surface 4-5 (as seen in Figure 1B), the first inclined surface 4-1 faces the second inclined surface 4-3 (as seen in Figure 1B), the phosphor fine 3 emit light based on excitation of the phosphor fine particles 3 by the excitation light E (see paragraph 0035), and a light emission wavelength of the emitted light is λ (inherent, as all emitted light must necessarily have a wavelength).
OGURA teaches all the limitations of the claim, as previously detailed, except a distance between a position at which the first inclined surface 5-1 is in contact with the second surface 5-5 and a position at which the second inclined surface 5-3 is in contact with the second surface 5-5 is less than 2λ.
However, WANG et al. discloses a body 5 (as seen in Figure 2) including first surface (bottom surface of element 5, as seen in Figure 2), a second surface 001 (as seen in Figure 2) facing the first surface (as seen in Figure 2), and first and second inclined surfaces 111 (as seen in Figure 2), each meeting the second surface 001 at a blunt angle (as seen in Figure 2), such that a distance W (as seen in Figure 2) between a position at which a first inclined surface 111 of the body 5 is in contact with the second surface 001 and a position at which the second inclined surface 111 is in contact with the second surface 001 is less than 2λ (see preamble).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the Prior Art second surface 001 of WANG et al. in the fluorescent molded body 1 of OGURA, according to known methods as evidenced by WANG et al., to yield the predictable result of increasing the light extraction from the molded body, as per the teachings of WANG et al. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding dependent claim 2 (as best understood), the teachings of OGURA and WANG et al. individually disclose, or suggest when combined, all the limitations of 
However, as previously detailed, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the Prior Art second surface 001 of WANG et al. in the fluorescent molded body 1 of OGURA, according to known methods as evidenced by WANG et al., to yield the predictable result of increasing the light extraction from the molded body, as per the teachings of WANG et al.
Therefore, as the fluorescent molded body 1 of OGURA, as modified by WANG et al., teaches all the claimed limitations defined by the claim, it was broadly considered as inherently generating the claimed evanescent waves (as admitted by the applicant is paragraphs 0008 and 0016 of the originally filed description).  See In re Schreiber, 44 USPQ2d 1429.

Regarding dependent claim 3 (as best understood), the teachings of OGURA and WANG et al. individually disclose, or suggest when combined, all the limitations of the claim, as previously detailed, with OGURA further disclosing an angle between the first inclined surface 4-1 and the second surface 4-5 is equal to an angle between the second inclined surface 4-3 and the second surface 4-5 are equal to each other (see paragraph 0038).   

Regarding dependent claim 4 (as best understood), the teachings of OGURA and WANG et al. individually disclose, or suggest when combined, all the limitations of the claim, as previously detailed, with OGURA further disclosing the second surface 4-5 is a flat surface (as seen in Figure 1B).   

Regarding dependent claim 5 (as best understood), the teachings of OGURA and WANG et al. individually disclose, or suggest when combined, all the limitations of the claim, as previously detailed, with OGURA further disclosing the first surface 5-6 is a flat surface (as seen in Figure 1B).   

Regarding dependent claim 6 (as best understood), the teachings of OGURA and WANG et al. individually disclose, or suggest when combined, all the limitations of the claim, as previously detailed, with OGURA further disclosing the fluorescent molded body 1 has a frustum shape (as seen in Figure 1A).   

Regarding dependent claim 7 (as best understood), the teachings of OGURA and WANG et al. individually disclose, or suggest when combined, all the limitations of the claim, as previously detailed, with OGURA further disclosing the fluorescent molded body further includes a bulk phosphor (see paragraphs 0035 and 0036).   

Regarding dependent claim 8 (as best understood), the teachings of OGURA and WANG et al. individually disclose, or suggest when combined, all the limitations of the claim, as previously detailed, with OGURA further disclosing the fluorescent molded body 1 further includes a transparent high refractive index body 2 (as discussed in 3 is inside the transparent high refractive index body 2 (as seen in Figure 1B).

Regarding independent claim 9 (as best understood), OGURA discloses an electronic apparatus 100 (as seen in Figure 2) including a solid light source 11 (as seen in Figure 2) configured to output excitation light E (as seen in Figure 2); and a fluorescent molded body 1 (as seen in Figure 1B) having a first surface 4-6 (as seen in Figure 1B) on which the excitation light E (as seen in Figure 1B) is incident (as seen in Figure 1B); a second surface 4-5 (as seen in Figure 1B) that faces the first surface 4-6 (as seen in Figure 1B); a phosphor layer 3 (as seen in Figure 1B) that includes phosphor fine particles 3 (as seen in Figure 1B), wherein a distance between a position of the phosphor layer 3 and a center of the second surface 4-5 is between a first value and a second value (as seen in Figure 1B), and the position of the phosphor layer 3 corresponds to a position in the fluorescent molded body 1 from which a perpendicular line interacts with the center of the second surface 4-5 (as seen in Figure 1B); and a lateral surface 4-1/4-2/4-3/4-4 (as seen in Figure 1A) that is in contact with the first surface 4-6 and the second surface 4-5 (as seen in Figure 1A), wherein the lateral surface 4-1/4-2/4-3/4-4 includes a first inclined surface 4-1 (as seen in Figure 1B) and a second inclined surface 4-3 (as seen in Figure 1B), each of the first inclined surface 4-1 and the second inclined surface 4-3 is inclined at a blunt angle (obtuse angle, i.e. an angle larger than 90 degrees) with respect to the second surface 4-5 (as seen in Figure 1B), the first inclined surface 4-1 faces the second inclined surface 4-3 (as seen in Figure 1B), the phosphor fine particles 3 emit light based on excitation of the phosphor fine particles 3 by the excitation light E (see paragraph 0035), and a light emission 
OGURA teaches all the limitations of the claim, as previously detailed, except a distance between a position at which the first inclined surface 5-1 is in contact with the second surface 5-5 and a position at which the second inclined surface 5-3 is in contact with the second surface 5-5 is less than 2λ.
However, WANG et al. discloses a body 5 (as seen in Figure 2) including first surface (bottom surface of element 5, as seen in Figure 2), a second surface 001 (as seen in Figure 2) facing the first surface (as seen in Figure 2), and first and second inclined surfaces 111 (as seen in Figure 2), each meeting the second surface 001 at a blunt angle (as seen in Figure 2), such that a distance W (as seen in Figure 2) between a position at which a first inclined surface 111 of the body 5 is in contact with the second surface 001 and a position at which the second inclined surface 111 is in contact with the second surface 001 is less than 2λ (see preamble).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the Prior Art second surface 001 of WANG et al. in the fluorescent molded body 1 of OGURA, according to known methods as evidenced by WANG et al., to yield the predictable result of increasing the light extraction from the molded body, as per the teachings of WANG et al. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding independent claim 10 (as best understood), OGURA discloses an electronic apparatus 100 (as seen in Figure 2) including laser light source 11 (as seen in Figure 2) configured to output excitation light E (as seen in Figure 2); and a 1 (as seen in Figure 1B) having a first surface 4-6 (as seen in Figure 1B) on which the excitation light E (as seen in Figure 1B) is incident (as seen in Figure 1B); a second surface 4-5 (as seen in Figure 1B) that faces the first surface 4-6 (as seen in Figure 1B); a phosphor layer 3 (as seen in Figure 1B) that includes phosphor fine particles 3 (as seen in Figure 1B), wherein a distance between a position of the phosphor layer 3 and a center of the second surface 4-5 is between a first value and a second value (as seen in Figure 1B), and the position of the phosphor layer 3 corresponds to a position in the fluorescent molded body 1 from which a perpendicular line interacts with the center of the second surface 4-5 (as seen in Figure 1B); and a lateral surface 4-1/4-2/4-3/4-4 (as seen in Figure 1A) that is in contact with the first surface 4-6 and the second surface 4-5 (as seen in Figure 1A), wherein the lateral surface 4-1/4-2/4-3/4-4 includes a first inclined surface 4-1 (as seen in Figure 1B) and a second inclined surface 4-3 (as seen in Figure 1B), each of the first inclined surface 4-1 and the second inclined surface 4-3 is inclined at a blunt angle (obtuse angle, i.e. an angle larger than 90 degrees) with respect to the second surface 4-5 (as seen in Figure 1B), the first inclined surface 4-1 faces the second inclined surface 4-3 (as seen in Figure 1B), the phosphor fine particles 3 emit light based on excitation of the phosphor fine particles 3 by the excitation light E (see paragraph 0035), and a light emission wavelength of the emitted light is λ (inherent, as all emitted light must necessarily have a wavelength).
OGURA teaches all the limitations of the claim, as previously detailed, except a distance between a position at which the first inclined surface 5-1 is in contact with the 5-5 and a position at which the second inclined surface 5-3 is in contact with the second surface 5-5 is less than 2λ.
However, WANG et al. discloses a body 5 (as seen in Figure 2) including first surface (bottom surface of element 5, as seen in Figure 2), a second surface 001 (as seen in Figure 2) facing the first surface (as seen in Figure 2), and first and second inclined surfaces 111 (as seen in Figure 2), each meeting the second surface 001 at a blunt angle (as seen in Figure 2), such that a distance W (as seen in Figure 2) between a position at which a first inclined surface 111 of the body 5 is in contact with the second surface 001 and a position at which the second inclined surface 111 is in contact with the second surface 001 is less than 2λ (see preamble).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the Prior Art second surface 001 of WANG et al. in the fluorescent molded body 1 of OGURA, according to known methods as evidenced by WANG et al., to yield the predictable result of increasing the light extraction from the molded body, as per the teachings of WANG et al. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over OGURA (U.S. Pat. App. Pub. 2013/0083296) in view of WANG et al. (WO 2010/095531), as applied to independent claim 10 (as detailed above), and further in view of MCGUIRE, Jr. et al. (U.S. Pat. App. Pub. 2007/0019408).
The teachings of OGURA and WANG et al. individually disclose, or suggest when combined, all the limitations of the claim, as previously detailed, except the 100 further including a rotation substrate that includes a plurality of fluorescent molded bodies, wherein the rotation substrate is configured to cause the excitation light E to pass therethrough.
However, MCGUIRE, Jr. et al. discloses an electronic device 200 (as seen in Figure 2) including a rotation substrate 220 (as seen in Figure 2) having a plurality of fluorescent molded bodies (differently shaded areas of element 220; as discussed in paragraphs 0024-0026, and seen in Figure 2), wherein the rotation substrate 220 is configured to cause the excitation light from a light source 110 (as seen in Figure 2) to pass therethrough (as seen in Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the electronic device 100 of OGURA and WANG et al. with the Prior Art rotation substrate 220 of MCGUIRE, Jr. et al., according to the known methods evidenced by MCGUIRE, Jr. et al., to yield the predictable result of enabling such electronic device 100 to easily vary the color output as required for a specific application (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Response to Arguments
Applicant's arguments, filed December 23 of 2020, have been fully considered but they are not persuasive.
 
Regarding the Examiner’s rejection of independent claims 1, 9 and 10 under 35 U.S.C. 103 as being unpatentable over OGURA (U.S. Pat. App. Pub. 2013/0083296) in 

Regarding the Examiner’s rejection of claims 2-8 and 11, the applicant present no arguments, except stating that such claims depend directly, or indirectly, from independent claims 1 or 10, and would be allowable when/if the independent claims are allowed.  Applicant’s failure to distinctly and specifically traverse such rejections, as required by 37 C.F.R. 1.111(b), has been interpreted as an admission that the individual features added by claims 2-8 and 11 fail to further distinguish the subject matter defined by the independent claims over the Prior Art already made of record.

In response to applicant’s arguments that OGURA (U.S. Pat. App. Pub. 2013/0083296) and WANG et al. (WO 2010/095531) failed to disclose individually, or suggest in combination, a distance between a position of the phosphor layer and a center of the second surface being between a first value and a second value, the applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). 
In this case, it is noted that the cited claim recitation is effectively irrelevant, as it fails to define any value or even range of dimensions that could be used to define the position of the claimed phosphor layer with respect to the second surface. The recited “first value” and “second value” are anticipated by any value between zero and infinity, effectively rendering the position of the phosphor layer as undetermined.

In response to applicant’s arguments that OGURA (U.S. Pat. App. Pub. 2013/0083296) and WANG et al. (WO 2010/095531) failed to disclose individually, or suggest in combination, the position of the phosphor layer corresponding to a position in the fluorescent molded body from which a perpendicular line interacts with the center of the second surface, the applicant is once respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). 
In this case, it is first noted that the cited claim fails to define from which surface is the recited “perpendicular line” perpendicular to. Even assuming that the “perpendicular line” is perpendicular to the second surface 4-5 and intersects a central point of such surface 4-5, OGURA would still anticipate the cited limitation as the phosphor layer 3 is indeed positioned to correspond with a line extending perpendicular to a center point of the second surface 4-5 (as clearly evidenced by Figure 1B).

In response to applicant's argument that OGURA (U.S. Pat. App. Pub. 2013/0083296) and WANG et al. (WO 2010/095531) failed to disclose individually, or even suggest, the specific positioning of the phosphor particles features in the instant invention, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, the combined teachings of OGURA (U.S. Pat. App. Pub. 2013/0083296) and WANG et al. (WO 2010/095531), as previously detailed, disclose or suggest all the limitations defined by the claims. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

/Ismael Negron/
Primary Examiner
AU 2875